DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 139-151 with species election of SEQ ID NO:47 in the reply filed on July 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 139-157 are currently pending in the instant application. Claims 140 and 152-157 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Accordingly, claims 139 and 141-151 are under examination on the merits in the instant case.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/575,795 and 62/742,723, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional applications do not disclose all of SEQ ID NOs recited in claims 140, 148, and 151, especially applicant’s elected SEQ ID NO:47. Furthermore, the provisional applications are silent regarding SEQ ID NO:51 recited in claims 139 and 141-151.
Accordingly, claims 139 and 141-151 are not entitled to the priority benefit to the ‘795 and ‘723 provisional application filing dates. Hence, the effective filing date for claims 139 and 141-151 will be the filing date of the PCT application, which is October 23, 2018.


	Claim Rejections - Improper Markush Grouping
Claims 140, 148, and 151 are rejected on the basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination of process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP §706.03(y).
The Markush grouping of SEQ ID NOs:24, 46, and 48, and that of SEQ ID NOs:24-25 and 37-47 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
The nucleotide sequence species recited in claims 140, 148, and 151 do not all share a substantial nucleotide sequence, and furthermore, the different nucleotide sequences are not disclosed in the instant specification to be functionally equivalent and have a common use.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternatives within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 139 and 141-151 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a vector comprising a C9Orf72 protein encoding sequence and SEQ ID NO:47, which is recited as “an inhibitory nucleic acid that inhibits expression or activity of C9orf72.”
Regarding applicant’s elected SEQ ID NO:47, the instant 24-page specification merely and generically mentions “an inhibitory nucleic acid targeting C9orf72 comprises or consists of a sequence set forth in any one of SEQ ID NOs:37-50” (see page 1) or “any one of “SEQ ID NOs:1-62” (see page 4). That is, the instant specification does not specifically disclose SEQ ID NO:47, let alone the required structure-function correlation for SEQ ID NO:47 having the required function “that inhibits expression or activity of C9orf72.” Note that the mere, generic appearance of “SEQ ID NOs:37-50” or “SEQ ID NOs:1-62” is not sufficient to describe the instantly claimed subject matter, especially applicant’s elected SEQ ID NO:47 that is required to inhibit C9orf72.
“An ipsis verbis disclosure of a claimed genus (under the heading Experiments) is not per se sufficient to meet the written description requirement.” Boston Scientific Corp. v. Johnson & Johnson, 647 F3d 1353, 99 USPQ2d 1001 (Fed. Cir. 2011). 
“The appearance of 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement... If a purported description of an invention does not meet the requirements of the statue, the fact that it appears as an original claim or in the specification does not save it. A claim does not become more descriptive by its repetition, or its longevity.” (emphasis added). Enzo Biochem Inc. v. Gen-Probe Inc. 323 F3d 956, 63 USPQ2d 1609 (Fed. Cir. 2002).
It is noted that SEQ ID NO:47 is a 297-nt sequence, which is not found to have a significant nucleotide sequence complementarity to any known, art-recognized sequence including C9Orf72. In fact, the 297-nt SEQ ID NO:47 is not even an art-recognized nucleotide sequence. In view of the complete lack of prior art knowledge pertaining to applicant’s elected SEQ ID NO:47, the instant specification must provide sufficient information pertaining to the required function of inhibiting C9orf72. However, as noted above, the instant specification does not provide any sufficient or specific disclosure pertaining to the function of the previously unrecognized, unknown nucleotide sequence of SEQ ID NO:47 that is elected by applicant in the instant application. 
See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” (emphasis added).
	In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors had possession of the claimed subject matter comprising SEQ ID NO:47 as a C9orf72 inhibitory nucleic acid at the time of filing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 139, 141-147, and 149-150 are rejected under 35 U.S.C. 103 as being unpatentable over Mis et al. (Molecular Neurobiology, published online on June 28, 2016, 54:4466-4476, applicant’s citation) in view of Heslinet al. (US 2018/0094267 A1), Sena-Esteves et al. (US 2018/0311290 A1), and Samulski et al. (US 5,863,541).
Mis teaches that “gene therapy, not only for silencing the toxic RNA/protein, but also for rescuing haploinsufficiency caused by the reduced transcription of the C9ORF72 coding sequence” is an approach “in therapeutic targeting of the pathological expansion of C9ORF72 for ALS, FTD, and other neurodegenerative disorders.” (emphasis added). See abstract. 
Mis teaches, “Gene silencing could therefore be combined with a replacement therapy, thus preventing the consequences that may be derived from the total loss of gene function. This approach is more likely to be suitable in the case of C9ORF72.” (emphasis added). See page 4472.
Mis teaches that “AAV gene therapy clinical trials are ongoing” due to “safety and efficacy” of AAV vectors and that AAV9 is useful as the vector for CNS gene therapy “due to its ability to cross the blood-brain barrier after intravenous administration.” See page 4472.
	Mis does not expressly disclose the non-pathological protein sequence produced by the C9ORF72 coding sequence. Mis also does not teach the elements included in the AAV vector claimed in the instant case.
	Heslinet discloses an art-recognized human C9ORF72 protein sequence of “NP_060795.1” identified as SEQ ID NO:13 and that of “NP_001242983.1” identified as SEQ ID NO:15 are C9ORF72 protein sequences encoded by SEQ ID NO:51 claimed in the instant case. See paragraph 0112.
	Sena-Esteves teaches making a recombinant AAV (rAAV) vector including an AAV vector plasmid comprising an AAV9 capsid protein comprising terminal AAV2 ITRs, a CBA promoter, and transgenes of interest, a WPRE sequence, and a BGH polyA sequence, wherein the transgenes of interest comprises a “first transgene” that encodes “a CNS disease-associated gene” encoding a “protein” and a “second transgene” that encodes a CNS disease-associated interfering RNA, wherein the rAAV vector is useful for treating a CNS disease and provides a high, therapeutic level of transgene expression “without the induction of adverse events.” See paragraphs 0005-0008, 0010, 0020, 0195-0196; Figure 1.
Samulski teaches AAV capsid proteins for transferring heterologous molecules “for molecular replacement therapy” can be expressed from a baculovirus thus teaches making baculovirus vectors “constructed to carry the AAV capsid coding region”. See column 4, lines 16-18; column 6, lines 48-50.
It would have been obvious to one of ordinary skill in the art before the effective filing date make a AAV9 vector for “therapeutic targeting of the pathological expansion of C9ORF72”, wherein the vector comprises a silencing sequence targeting the toxic, pathological C9ORF72 “combined with a replacement therapy” that encodes an art-recognized, normal human C9ORF72 protein of Heslinet’s SEQ ID NO:13 or SEQ ID NO:15. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because a combination therapeutic approach comprising target silencing combined with replacement therapy that rescues the “reduced transcription of the C9ORF72 coding sequence” was expressly suggested as a suitable therapy especially for C9ORF72 as taught by Mis, and because making an AAV vector that encodes two different transgenes, one encoding a protein and the other encoding an interfering RNA, for CNS disease therapy was an art-recognized approach/methodology as evidenced by Sena-Esteves, wherein Heslinet’s SEQ ID NO:13 or SEQ ID NO:15 was publicly available in the art as a C9ORF72 protein sequence. When making a recombinant AAV vector encoding a C9ORF72 protein-encoding sequence and a C9ORF72 silencing sequence, one of ordinary skill in the art would have utilized an AAV9 serotype/capsid protein having the structural elements of Sena-Esteves with a reasonable expectation of success in order to formulate the vector encoding two different transgenes suitable for CNS disease therapy without adverse effects, because AAV9 was known to “cross the blood-brain barrier after intravenous administration” with “safety and efficacy” thus actively used in “clinical trials” as reported by Mia, and because a recombinant AAV vector comprising the structural elements claimed in the instant case, for example, (a), (b), (c), (e), (f), and (g) recited in claim 147 of the instant application, was known to provide a high level or a therapeutically effective level of transgene expression “without the induction of adverse events” as taught by Sena-Esteves. Further, one of ordinary skill in the art would have readily made a plasmid or a baculovirus comprising the recombinant AAV vector encoding a C9ORF72 protein and a C9ORF72 silencing sequence because making a plasmid or a baculovirus comprising a transgene-encoding AAV vector was routinely practiced in the relevant art as evidenced by Sena-Esteves and Samulski. 
Accordingly, claims 139, 141-147, and 149-150 taken as a whole would have been prima facie obvious before the effective filing date.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635